1
2
                                                                OCT 9, 2019
3
                                                                   BH
4
5
                                     UNITED STATES DISTRICT COURT
6
                CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
7
8
     SINA KIANPOUR,                                Case No. 2:19-cv-05812-VAP-SA
9                                                  The Hon. Virginia A. Phillips
                        Plaintiff,
10                                                 [PROPOSED] JUDGMENT
               vs.
11
   WELLS FARGO BANK, N.A.,                         Action Filed: July 5, 2019
12 WELLS FARGO & COMPANY,                          Trial Date:   none set
13                      Defendants.
14
              Pursuant to the Court’s August 20, 2019 Order dismissing Plaintiff’s case
15
     without leave to amend,
16
              IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
17
     WELLS FARGO BANK, N.A. (also erroneously sued as Wells Fargo & Company)
18
     shall have judgment in its favor and against Plaintiff.
19
              IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff
20
     take nothing and that Defendant may seek costs of suit.
21
              IT IS SO ORDERED.
22
23
     DATED: October 9, 2019
24
25
26                                              HONORABLE VIRGINIA A. PHILLIPS
27
28
     07685.2284/15013872.1                                                    2:19-cv-05812-VAP-SA
                                                                                        JUDGMENT
